              Case 3:16-cv-04721-VC Document 251 Filed 04/09/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11   BUCKEYE TREE LODGE AND SEQUOIA                     Case No. 3:16-cv-04721-VC
     VILLAGE INN, LLC, a California limited
12   liability company, 2020 O STREET
     CORPORATION, INC, D/B/A THE MANSION                CLASS ACTION
13   ON O STREET, PROSPECT HISTORIC
     HOTEL, and SHILOH MORNING INN, LLC, a              AMENDED [PROPOSED] ORDER GRANTING
14   Oklahoma limited liability company,                PLAINTIFFS’ UNOPPOSED MOTION FOR
     individually and on behalf of themselves and all   APPROVAL OF CLASS ACTION
15   others similarly situated,                         SETTLEMENT, ATTORNEY’S FEES AND
                                                        COSTS, AND INCENTIVE AWARDS
16          Plaintiffs,
                                                        Date:        March 25, 2021
17   vs.                                                Time:        2:00 p.m.
                                                        Courtroom:   4, 17th Floor
18                                                      Judge:        Hon. Vince Chhabria
     EXPEDIA, INC., a Washington corporation;
19   HOTELS.COM, L.P., a Texas limited
     partnership; HOTELS.COM GP, LLC, a Texas
20   limited liability company; ORBITZ, LLC, a
     Delaware limited liability company,
21

22          Defendants.

23

24

25

26
27

28
                          AMENDED [PROPOSED] ORDER GRANTING MOTION FOR
                              APPROVAL OF CLASS ACTION SETTLEMENT
                                                                     Case No. 16-cv-04721-VC
                 Case 3:16-cv-04721-VC Document 251 Filed 04/09/21 Page 2 of 4



 1                                             [PROPOSED] ORDER

 2          Plaintiffs’ Unopposed Motion for Approval of Class Action Settlement came on for regularly

 3   scheduled hearing before this Court as noticed. Having considered the Parties’ briefs, supporting

 4   evidence, and other documents, and good cause having been shown, the Court hereby ORDERS as

 5   follows:

 6          1.       The Court confirms its certification of the Rule 23(b)(2) class and its finding that the

 7   requirements of numerosity, commonality, typicality, and adequacy had been established for a California

 8   Rule 23(b)(2) class; that the California class was ascertainable; and that questions of law and fact common to

 9   all Class Members predominated over questions affecting only individual members.

10          2.       The Court confirms the appointment of the law firms Patterson Law Group, APC, Cuneo

11   Gilbert & LaDuca, LLP, Pratt & Associates, and Richa Law Group, P.C. as Class Counsel.

12          3.       The Court confirms the appointment of David Pfau, Ted Spero, Dennis Villavicencio, and

13   Fred Wickman as Class Representatives.

14          4.       The class action settlement is approved. It is fair, adequate, and reasonable, and it meets

15   the requirements of Rule 23(e)(2) and the standards set by the Ninth Circuit in Hanlon v. Chrysler Corp.,

16   150 F.3d 1011, 1026 (9th Cir. 1998) and its progeny. Specifically, the Court finds that the following

17   relevant factors weigh in favor of approval: (1) the strength of the plaintiffs’ case; (2) the risk, expense,

18   complexity, and likely duration of further litigation; (3) the risk of maintaining class action status

19   throughout the trial; (4) the amount offered in settlement; (5) the extent of discovery completed and the

20   stage of the proceedings; and (6) the experience and views of counsel.

21          5.       Notice is not required for this Rule 23(b)(2) class. The terms of the Settlement provide for

22   injunctive relief only and specifically preserve the Class Members’ rights to bring claims for monetary

23   damages of any kind. Class Members do not have the right to opt out. As a result, notice is not required.

24   Moreno v. San Francisco Bay Area Rapid Transit Dist., No. 17-cv-02911-JSC, 2019 U.S. Dist. LEXIS

25   13309, 2019 WL 343472, at *10 (N.D. Cal. Jan. 28, 2019); Stathakos v. Columbia Sportswear Co., No.

26   4:15-cv-04543-YGR, 2018 U.S. Dist. LEXIS 17138, at *9 (N.D. Cal. Jan. 25, 2018); Lilly v. Jamba
27   Juice Co., No. 13-CV-02998-JST, 2015 U.S. Dist. LEXIS 34498, 2015 WL 1248027, at *25-26 (N.D.

28   Cal. Mar. 18, 2015). And because notice is not required,
                                                       1      neither is a preliminary approval hearing. See
                            AMENDED [PROPOSED] ORDER GRANTING MOTION FOR
                                APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       Case No. 16-cv-04721-VC
                 Case 3:16-cv-04721-VC Document 251 Filed 04/09/21 Page 3 of 4



 1   Stathakos, 2018 U.S. Dist. LEXIS 17138, at *15; Lilly v. Jamba Juice Co., No. 13-CV-02998-JST, 2015

 2   U.S. Dist. LEXIS 58451, at *11 (N.D. Cal. May 4, 2015); Kim v. Space Pencil, Inc., No. C 11-037996

 3   LB, 2012 U.S. Dist. LEXIS 169922, 2012 WL 5948951, at *17 (“[T]he reaction of class members is not

 4   relevant here because notice [is] not required under Federal Rule of Civil Procedure 23(e) and there is no

 5   binding effect on the Class nor is there a release being provided.”).

 6          6.       The Court enters the injunction as defined in the Parties’ settlement agreement as follows:

 7                   a.     Expedia shall implement, within thirty (30) days of the entry of this Approval

 8          Order, the following injunctive relief:

 9                           i.      Expedia shall use best efforts to ensure that properties with which Expedia

10                   does not have a contract and that have no relationship with a third party provider to the

11                   Websites (“class member properties”) do not appear in search results on the Websites with

12                   unavailability messaging or on a property details page with unavailability messaging.

13                   Recognizing that technology is evolving, best efforts may include steps currently taken by

14                   Expedia and those that have been implemented since the filing of this Action, such as

15                   contractually requiring third party providers to notify Expedia when a hotel terminates its

16                   relationship with that third party and using technological controls to prevent hotels from

17                   appearing in search results when third parties notify Expedia that a hotel has terminated its
                                                                                    6(a)(i)
18                   relationship with that third party. Nothing in this Paragraph 4(a)(i) shall prevent Expedia

19                   from taking different or additional steps to ensure that class member properties do not

20                   appear in search results with unavailability messaging or on property details pages with

21                   unavailability messaging. To the extent that Expedia becomes aware that a class member

22                   property is appearing next to unavailability messaging, Expedia shall act promptly to

23                   remove that property from its Websites.

24                          ii.      Expedia shall remove from the Websites any property that terminates its

25                   contract with Expedia and that is not available to Expedia through a third party provider to

26                   the Websites.
27

28                                                2
                            AMENDED [PROPOSED] ORDER GRANTING MOTION FOR
                                APPROVAL OF CLASS ACTION SETTLEMENT
                                                                       Case No. 16-cv-04721-VC
Case 3:16-cv-04721-VC Document 251 Filed 04/09/21 Page 4 of 4
